                                                                             A   OIV.
              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA                         e? F|m]:52
                             SAVANNAH DIVISION


 UNITED STATES of AMERICA ex
                                                                     sn. CiST. OF GA.
 rel. CHARLES JACKSON,

       Plaintiff-Relator,

 V.                                                    CASE NO. CV416-92


 SESOLINC GROUP, INC., and
 HENRY FORD, III,

       Defendants.




                                      ORDER


      Before    the    Court     is   the   Relator's   Motion       to   Dismiss.


(Doc. 62.) Upon consideration of the notice and stipulation

jointly    filed      by   the    United    States     and    Relator       Charles

Jackson, and good cause having been established, IT IS HEREBY

ORDERED THAT


  • Count I shall be dismissed with prejudice as to the United
    States and Relator, only as to the Covered Conduct
      pursuant       to    and   consistent     with    the     terms       of   the
      Settlement Agreement between all parties, dated July 15,
      2019;
  • Count I shall be dismissed without prejudice as to the
      United States and with prejudice as to Relator, as to all
      other claims raised pursuant to Count I;
  • Count II of this action shall be dismissed with prejudice
      as to Relator.


      As a result, Relator's Motion to Dismiss (Doc. 62) is

GRANTED.   IT   IS    FURTHER    ORDERED     that   this     Court   will   retain


jurisdiction over this case in the event that any issues come
